HELENE N. WHITE, Circuit Judge,
concurring.
I concur in the affirmance. I write separately to make clear that although the majority accurately observes that personality disorders are commonplace among the notable and accomplished as well as the antisocial and criminal, and personality disorders cannot be equated with incompetence to represent oneself, it does not follow that an individual defendant’s personality disorder cannot render that defendant incompetent to stand trial or represent himself. As the Supreme Court observed in Indiana v. Edwards, 554 U.S. *544164, 177, 128 S.Ct. 2379, 171 L.Ed.2d 345 (2008), “[t]he trial judge ... will often prove best able to make more fine-tuned mental capacity decisions, tailored to the individualized circumstances of a particular defendant.” Id. I therefore defer to the district court’s judgment that Heard did not “suffer from severe mental illness” rendering him “not competent to conduct trial proceedings himself.” Id. at 178, 128 S.Ct. 2379.
I note also that Heard should have been represented by counsel at the competency hearing. United States v. Ross, 703 F.3d 856, 874 (6th Cir.2012); 18 U.S.C. § 4247(d). However, the record shows that standby counsel provided adequate representation and was familiar with the competency report and Heard’s ability to understand and cooperate. Further, district courts should be mindful that, as noted by the Supreme Court in Edwards, 554 U.S. at 175-76, 128 S.Ct. 2379, a defendant’s competency to stand trial and to represent himself present separate inquiries. (“In certain instances, an individual may well be able to satisfy [the Dusky v. United States, 362 U.S. 402, 80 S.Ct. 788, 4 L.Ed.2d 824 (1960))] competency standard [to stand trial], (for he will be able to work with counsel at trial, yet at the same time he may be unable to present his own defense without the help of counsel.”).